DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification is silent as to a first and second “wall” “bounding” each depression.  It is unclear what this corresponds to in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, the claim is vague as it is unclear exactly what is being claimed.  The claim states there are two walls bounding the depressions and it cannot be determined what this corresponds to in the disclosure as the terms “wall” and “bounding” are not used in the disclosure and the applicant did not point out the support in the disclosure for this new claim limitation.  As best understood by the examiner, this corresponds to the side walls of the depression.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 20-28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10603483. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.  As to claims 31 and 32, since the patent contains depressions along an arc into the side of the outermost surface, it necessarily will have walls facing each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (2008/0228251).  Hill discloses the claimed invention with an inner sleeve (e.g. figure 4, element 10, etc.) slidable inside an outer sleeve (e.g. element 9, etc.) having two suture grooves (e.g. figure 3, element 5, etc.) where the inner sleeve has circumferentially-shaped depressions (e.g. figure 6, where reference numeral 12 points to, and where large arrows in figure 6 point to below, etc.) that are offset around the circumference that are meant to grip the lead (e.g. figure 2, element 2, etc.).  Note that the claim only states that the depressions extend around at least “part” of the individual circumference, and this part could be anything from a nanometer to the entire circumference.  Hill shows in figure 6 below, where the large arrows point to, very narrow circumferentially shaped depressions.
Hill shows in figures 4 and 6 the depressions having an arc centered on the longitudinal axis with and the depressions including long straight legs/lines extending from the arc (note that the claim is an open-ended comprising claim).  In addition, a suture tied tight around the external suture grooves will allow the flexible suture sleeve to generate a protrusion into the depression due to the flexible sleeve, the gap of the depression, and the tightness of the suture.  But Hill does not specifically disclose the lead having a connector, electrode, and insulation body and conductor extending between the electrode and connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Hill, with the lead having a connector, electrode, and insulation body and conductor extending between the electrode and connector, as is well known and common knowledge in the art, since it would provide a conventional lead configuration used to stimulate areas in the body located at a distance from an implantable pulse generator.  
For claims 31 and 32, Hill shows the first and second walls facing each other to bound the depressions (e.g. see figure 4 below the large arrows) and the walls having an arc on the longitudinal axis and being located around the circumference.
    PNG
    media_image1.png
    832
    759
    media_image1.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hill.  Hill discloses the claimed invention except for the outermost position of the lead along which the depressions are spaced is about 4 inches long.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Hill, with the outermost position of the lead along which the depressions are spaced being about 4 inches long, as is well known and common knowledge in the art since it would provide the predictable results of securing points along the lead to secure the lead to the body.  In addition, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the suture sleeve with the outermost position of the lead along which the depressions are spaced is about 4 inches long, because Applicant has not disclosed that the outermost position of the lead along which the depressions are spaced is about 4 inches long provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the relative distance between the depressions to secure the suture sleeve to the lead as taught by Hill, because it provides a suture sleeve that is stable on the lead body. Therefore, it would have been an obvious matter of design choice to modify Hill to obtain the invention as specified in the claim(s).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (2008/0228251) in view of Rivard et al (2009/0125061).  Hill discloses the claimed invention except for the slot thorough the side wall longitudinally aligned with a suture groove.  Rivard discloses the use of a slot through the side wall longitudinally aligned with the suture groove (e.g. front cover, figures 2, 4, etc.) so that when the suture is tied to the suture sleeve the sleeve can compress around the lead.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the suture sleeve as taught by Hill, with the slot through the side wall longitudinally aligned with the suture groove (e.g. front cover, figures 2, 4, etc.), as taught by Rivard, since it would provide the predictable results of allowing suture to be tied to the suture sleeve so that the sleeve can compress around the lead.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (2008/0228251).  Hill discloses the claimed invention with an inner sleeve/tube (e.g. figure 4, element 10, etc.) slidable inside an outer sleeve (e.g. element 9, etc.) having two suture grooves (e.g. figure 3, element 5, etc.) where the inner sleeve has circumferentially-shaped depressions (e.g. figure 6, where reference numeral 12 points to, and where large arrows above in figure 6 point to, etc.) that are offset around the circumference that are meant to grip the lead (e.g. figure 2, element 2, etc.).  Note that the claim only states that the depressions extend around at least “part” of the individual circumference, and this part could be anything from a nanometer to the entire circumference.  Hill shows in figure 6 above, where the large arrows point to, very narrow circumferentially shaped depressions.  
Hill shows in figures 4 and 6 the depressions having an arc centered on the longitudinal axis with and the depressions including long straight legs/lines extending from the arc (note that the claim is an open-ended comprising claim).  In addition, a suture tied tight around the external suture grooves will allow the flexible suture sleeve to generate a protrusion into the depression due to the flexible sleeve, the gap of the depression, and the tightness of the suture.  But Hill does not specifically disclose the lead having a connector, electrode, and insulation body and conductor extending between the electrode and connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Hill, with the lead having a connector, electrode, and insulation body and conductor extending between the electrode and connector, as is well known and common knowledge in the art, since it would provide a conventional lead configuration used to stimulate areas in the body located at a distance from an implantable pulse generator.  
As shown in figure 1, Hill’s tubing member 10 does extend between a connector that would be necessary to connect into the pacing device and the electrode that would be necessary to pace the heart, and as described above as being obvious and well-known in the art.  Note that the claim does not state that the tubing extends the “whole” or “entire” way between the connector and electrode.
Allowable Subject Matter
Claims 4-5, 9, 20, 24-26, and 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the double patenting rejection.
Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive.  The argument that the current claims use of “a circumferentially shaped depression” obviates the double patenting rejection is not persuasive since the patented claims contain a limitation of “each depression defines an arc having an arc center on the longitudinal axis, and wherein each depression extends around at least part of the circumference of the body” and therefore meets the currently claimed “circumferentially shaped depression” limitation.
The argument that Hill does not disclose a circumferentially shaped depression is not persuasive as discussed above in the 103 rejection in view of Hill.  The argument that the examiner is taking official notice without documentary evidence in regards to a connector, electrode, and insulation body is not persuasive for two reasons.  The first being that there are multiple pieces of evidence/prior art cited in this application that show the use of a lead having an electrode, connector, and insulation body with a suture sleeve on the lead.  The second being that Hill discloses a pacing lead in figure 1 used for pacing that is connected to a pacing device and therefore would necessarily have a connector, electrode for pacing, and insulation body.  The examiner’s question to the applicant/attorney is “[I]s the applicant/attorney stating on the record that it is not known to use a suture sleeve on a lead having a connector, electrode, and insulation body”?  The argument that it is not well known to use a 4 inch spacing is not persuasive.  The prior art cited of Soltis et al (e.g. figures 5 and 6, etc.) show the use of a suture sleeve along a larger length depression area of the lead body and also discloses that different size lengths of the depressions can be used (e.g. para. 47, etc.).  The argument that the disclosure does provide an advantage for a length of 4 inches for the depressions is not persuasive.  The disclosure uses “for example” or “e.g.” to describe the 4 inch length and has no further reason for the length.  While the applicant argues that paragraph 18 uses the length to secure the lead in relatively close proximity to an incision made near the xiphoid process, the specification does not relate the 4 inch length to securing the lead near the xiphoid process.  “According to those embodiments of lead 200 intended for implant in an extravascular tunnel (e.g., substernal or subcutaneous tunnel), for example, as shown in FIG. 1, the fixation mechanism 250, 350 may be located along body 240 to secure lead in relatively close proximity to an incision made near the xiphoid process 20.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/18/22